IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-92,323-01 & WR-92,323-02


                       EX PARTE JOHN RAY BENAVIDES, Applicant


                    ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. 2019-DCR-00327-A & 2019-DCR-00446-A
                             IN THE 107TH DISTRICT COURT
                               FROM CAMERON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two evading arrest with a vehicle charges and sentenced to four

years’ imprisonment in each case. Applicant filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       The judgments in these cases specifically order that the sentences run concurrently with each

other “and Federal Cause Number 15-CR-01090 from Corpus Christi, Texas.” Applicant contends,

among other things, that his pleas were involuntary because the plea agreements were conditioned

on his state and federal sentences running concurrently and that his sentences are not running
                                                                                                       2

concurrently with his federal sentence. Applicant has alleged facts that, if true, might entitle him to

relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

        These cases were remanded on February 24, 2021 for a response from counsel and findings

from the trial court addressing this issue. The trial court made findings of fact and conclusions of

law, but they were made without evidence from trial counsel and do not specifically address whether

Applicant’s state sentences are running concurrently with his federal case, and whether this affects

the voluntariness of his guilty pleas.

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

Applicant is receiving credit on his federal sentence and whether the plea agreements cannot be

followed because they were conditioned on Applicant’s state and federal sentences running

concurrently. The trial court may make any other findings and conclusions that it deems appropriate

in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the records developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 16, 2021
Do not publish